Citation Nr: 0200940	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  00-24 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for photophobia.

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to an initial compensable evaluation for a 
neck and shoulder disability.  

6.  Entitlement to an initial compensable evaluation for a 
left wrist disability, to include degenerative changes.  

7.  Entitlement to an initial compensable evaluation for 
bilateral tinea pedis with onychomycosis of the toenails.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
2000.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran entitlement to service 
connection for headaches, photophobia, a bilateral knee 
disability, and a low back disability, and established 
service connection for a neck and shoulder disability, a left 
wrist disability, and bilateral tinea pedis with 
onychomycosis of the toenails; the veteran has appealed the 
denial of service connection for the above noted disabilities 
as well as the initial (noncompensable) evaluations assigned 
for the service-connected disabilities.  A hearing was held 
before the undersigned Board member via video-conference in 
October 2001.  

All issues except for the claim for an increased initial 
evaluation for bilateral tinea pedis with onychomycosis of 
the toenails will be addressed in the REMAND portion of this 
decision.  


FINDING OF FACT

The service-connected bilateral tinea pedis with 
onychomycosis of the toenails is manifested by thick nails on 
both feet, splintering, yellow discoloration, and scaling and 
maceration in the webs between the toes of both feet. 


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, 
for the veteran's service connected bilateral tinea pedis 
with onychomycosis of the toenails are met, from the 
beginning of the appeal period.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that the veteran is 
entitled to an initial compensable evaluation for his 
service-connected bilateral tinea pedis with onychomycosis of 
the toenails.  Regarding this claim, the Board notes that the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has observed that there is a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
rating."  Fenderson v. West, 12 Vet. App. 119 (1999).

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA") and implementing regulations, by 
virtue of the April 2000 rating decision and October 2000 
statement of the case, the veteran and his representative 
were given notice of the information and medical evidence 
necessary to substantiate these claims.  The record reflects 
that the veteran and his representative were also sent a 
letter in April 2001 which explained, among other things, the 
VCAA, and what evidence was needed to substantiate the 
veteran's claim. 

Thus, under the circumstances in this case, with respect to 
this issue, VA has satisfied its duties to notify and assist 
the veteran.  Further, the Board notes that the relevant 
evidence to review is already of record, and the veteran does 
not claim otherwise.  Accordingly, and given the favorable 
action below, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist.  See 
VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (codified 
as amended at 38 U.S.C. § 5103A, 5107).

The relevant evidence consists of a VA examination report and 
the veteran's testimony given during the October 2001 video 
conference.  During a February 2000 VA general examination, 
the veteran related that in or about 1995 he noticed 
thickening of the toenails bilaterally, and took medication 
which cleared the left side but not the right.  Physical 
examination revealed that the nails on both feet were thick, 
splintering, and had yellow discoloration.  Further noted was 
scaling and maceration in the webs between the toes of both 
feet.  A relevant diagnosis of bilateral tinea pedis and 
onychomycosis of the toenails was given.  

During the hearing the veteran testified that his bilateral 
tinea pedis with onychomycosis of the toenails is manifested 
by discoloration of the toenails, scaling and crusting of 
both feet.

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that, currently, the veteran's service-
connected bilateral tinea pedis with onychomycosis of the 
toenails is rated by analogy under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, for eczema.  See 38 C.F.R. §§ 4.20, 
4.21, 4.27 (2001).  Under this diagnostic code, a 
noncompensable evaluation is warranted for a disability with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation is 
warranted for a disability with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area; 
and a 30 percent evaluation is warranted for a disability 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118.

Taking into account the medical evidence set out above, the 
Board finds that the evidence supports an initial compensable 
evaluation of 10 percent for the veteran's service-connected 
bilateral tinea pedis with onychomycosis of the toenails.  In 
other words, the Board finds that, based on a review of the 
medical evidence and the veteran's testimony, this disability 
most nearly approximates the criteria for eczema with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  

The Board notes that consideration was given to a 30 percent 
disability evaluation under Diagnostic Code 7806, however, 
the evidence clearly does not demonstrate that the veteran's 
bilateral tinea pedis with onychomycosis of the toenails is 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement, as would be necessary for 
such a rating under that code.  

The Board has reviewed the entire record and finds that a 10 
percent evaluation under Diagnostic Code 7086 reflects the 
most disabling the bilateral tinea pedis with onychomycosis 
of the toenails has been since the veteran filed his claim 
for service connection, which is the beginning of the appeal 
period.  Thus, the Board has concluded that a staged rating 
is not warranted. Fenderson, supra.



ORDER

A 10 percent disability evaluation for service-connected 
bilateral tinea pedis with onychomycosis of the toenails is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.


REMAND

Service Connection Claims

The veteran and his representative contend, in substance, 
that the veteran suffers from headaches, photophobia, a 
bilateral knee disability, and a low back disability as a 
result of his active service.  To establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for 
arthritis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

A cursory review of the veteran's service medical records 
indicates that he reported suffering from headaches in 
January 2000.  The report of VA general examination of 
February 2000 reflects that the veteran related that after 
taking isoniazid (due to the development of a positive 
purified derivative of tuberculin) for a month he developed 
headaches, and that after discontinuing on the medication, 
headaches improved in that they only occurred twice a month.  
He was diagnosed with headaches which the examiner opined may 
be vascular in origin.  A neurologist who examined the 
veteran a few days prior to this general examination noted 
that the veteran's headaches were due to the isoniazid but 
were "under control" after he stopped taking this 
medication.  Given the somewhat conflicting reports, further 
development of this claim is necessary prior to appellate 
adjudication.

A review of the service medical records also reflects that 
the veteran was seen by an ophthalmologist on at least one 
occasion and complained of sensitivity to light.  A diagnosis 
of photophobia was indicated on a VA general examination 
report, dated in February 2000.  The Board is of the opinion 
that an ophthalmologic examination should be accomplished 
prior to appellate adjudication.  

A review of the veteran's service medical records also 
reflects that the veteran presented on several occasions with 
complaints of low back pain and was diagnosed with low back 
strains, and was treated for knee injuries.  Further, a VA 
examiner, on VA neurologic examination of February 2000, 
opined that low back pain was likely due to spondylosis.  
There is no indication that the examiner reviewed the 
veteran's claims folder prior to this examination, nor is 
there an opinion as to whether spondylosis had its onset in 
service.  The veteran's knees were not examined.  The Board 
is therefore of the opinion that a comprehensive VA 
orthopedic examination is necessary prior to further 
appellate adjudication of the claims for service connection 
for a low back disability and bilateral knee disability.  


Increased (Initial) Evaluation Claims

With respect to the veteran's service-connected neck and 
shoulder disability, the Board finds that at this point the 
evidence is insufficient to properly evaluate the disability.  
Among other things, an orthopedic examination is necessary in 
order to obtain an opinion as to whether the veteran suffers 
separate disabilities (i.e. separate neck and shoulder 
disabilities), and is also needed to more fully detail the 
manifestations of the disability(ies).  

With respect to the left wrist disability, the Board notes 
that the veteran has indicated, including on examination and 
during the October 2001 hearing, that this disability is 
manifested by some numbness and tingling.  The Board is of 
the opinion that additional development is necessary in order 
to ascertain whether there is a neurologic component 
associated with this disability.    

The Board notes that in readjudicating these increased 
evaluation claims, consideration should be given to the 
dictates of DeLuca v. Brown, 8 Vet. App. 202 (1996), wherein 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45, and also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups. 8 Vet. App. at 205-6.  


In view of all of the above, this matter is REMANDED to the 
RO for the following action:


1.  The RO should contact the veteran and 
his representative and request that they 
submit all evidence in the veteran's 
possession that is relevant to his claims 
of entitlement to service connection for 
headaches, photophobia, a bilateral knee 
disability, and a low back disability, as 
well as evidence relevant to claims for 
initial compensable evaluations for the 
service-connected a neck and shoulder 
disability, and left wrist disability.

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
these claims.

3.  The veteran should be afforded a 
neurologic examination in order to 
ascertain the nature and etiology of his 
headaches, if diagnosed.  All indicated 
tests should be conducted and documented.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should offer an opinion regarding any 
relationship between the veteran's 
headaches (if diagnosed) and his service 
(to include headache complaints noted in 
January 2000).  It is requested that the 
examiner indicate whether it is at least 
as likely as not that the veteran's 
headaches were incurred in or aggravated 
by his service.  If the examiner's 
opinion(s) differ from those made during 
those prior examinations, the reasons 
should be explained in detail.

4.  The RO should request that an 
ophthalmologist review the veteran's 
claims file and render an opinion 
relative to the etiology of the veteran's 
photophobia.  The examiner should 
specifically be requested to offer 
opinions as to: whether the veteran's 
photophobia is a disease or disability 
itself or a symptom of another underlying 
disease or condition and, if so, what the 
underlying disease or condition is; the 
examiner should specifically state 
whether photophobia is of a congenital or 
developmental origin.  If deemed 
necessary, an ophthalmologic examination 
should be accomplished.  

5.  A VA orthopedic examination should 
also be accomplished to determine the 
nature and extent of the veteran's 
service-connected neck and shoulder 
disability, and left wrist disability, as 
well as the etiology of his low back and 
bilateral knee disabilities.  

All indicated special studies and tests 
(to include range of motion studies and 
X-rays) should be accomplished, and all 
clinical findings should be reported in 
detail. The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to, and be 
reviewed by, the examiner.

The examiner should render specific 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the neck 
and shoulders, and left wrist.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above with repeated use and during flare-
ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. The examiner should also 
comment on whether there is a neurologic 
component associated with the left wrist 
disability, as contended by the veteran, 
and whether the neck/shoulder disability 
is one disability or are separate 
disabilities.  

It is also requested that the examiner 
indicate whether it is at least as likely 
as not that the veteran's low back 
disability and/or bilateral knee 
disability were incurred in or aggravated 
by his service.  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.

6.  To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  If none of the requested development 
provides evidence of a nexus between the 
veteran's headaches, photophobia (if 
determined to be a disability), low back 
disability, and bilateral knee disability 
and the veteran's active military 
service, the RO should specifically 
advise him and his representative of the 
need to submit such competent medical 
evidence to support the claim.  

8.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed. 

9.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claims 
of entitlement to service connection for 
headaches, photophobia, a low back 
disability, and a bilateral knee 
disability, and for increased initial 
evaluations for the service-connected 
neck and shoulder disability, and left 
wrist disability.  Separate evaluations 
for neck and shoulder disabilities should 
be considered, if deemed warranted. 

The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

10.  If any or all of these claims 
continue to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 



